Citation Nr: 0815762	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-39 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for allergic rhinitis 
and allergies.

2. Entitlement to service connection for anxiety and 
depression.

3. Entitlement to service connection for a skin condition to 
include as due to exposure to Agent Orange.

4. Entitlement to service connection for asthma. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran, J.L.K., and B.L.
 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1956 to September 1959, from September 1959 to July 
1962, and from September 1962 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of the hearing is in 
the record.

The claims of service connection for a skin condition to 
include as due to exposure to Agent Orange and for asthma are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. Allergic rhinitis and allergies were not affirmatively 
shown to have had onset during service; allergic rhinitis, 
first documented after service, and allergies, are unrelated 
to an injury, disease, or event of service origin.

2. In a rating decision in August 2007, the RO granted 
service connection for post-traumatic stress disorder; as 
post-traumatic stress disorder includes manifestations of 
anxiety and depression, there remains no allegation of error 
of fact or law for appellate consideration.  




CONCLUSIONS OF LAW

1. Allergic rhinitis and allergies were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. The claim of service connection for anxiety and depression 
is dismissed for lack of appellate jurisdiction. 38 U.S.C.A. 
§ 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the claim of service connection for anxiety and depression 
is dismissed for lack of jurisdiction, the VCAA does not 
apply. 

On the claim of service connection allergic rhinitis and 
allergies, the VCAA amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003, in July 2003, and in March 2006.  
The veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included the provisions for 
degree of disability assignable and for the effective date of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  




To the extent that the VCAA notice was provided after the 
initial adjudication, the procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in December 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

Although the veteran was afforded a VA examination to 
evaluate his claim for allergic rhinitis and allergies in May 
2004, as there is no competent evidence that allergic 
rhinitis or allergies may be associated with service, the 
requirements for a VA medical opinion under the duty to 
assist have not been met.  38 C.F.R. § 3.159(c)(4).   

The RO has obtained the service medical records and post- 
service medical records. As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Allergic Rhinitis and Allergies.

Factual Background

The service medical records documented upper respiratory 
infections, flu symptoms, sore throats and nasal congestion, 
cough and chest pain associated with bronchitis, pneumonia, 
tonsillitis, and bronchitis.  

The service medical records do not document allergic rhinitis 
or allergies by complaint, finding, history, diagnosis, or 
treatment.

After service, VA records disclose that in January 1994, the 
veteran denied allergies.  

In a statement in May 2003, the veteran stated that his 
constant wheezing and breathing difficulties suggested the 
presence of year-round allergies.  

On VA examination in May 2004, the examiner noted that the 
veteran had smoked for 44 years and that the veteran had a 
mild obstructive defect in the small airways and a mild 
diffusion defect associated with smoking.  No other 
respiratory problems were noted.

On VA examination in May 2004, the veteran related a 20-year 
history of symptoms of a runny nose and nasal congestion 
during the cold and humid seasons. The veteran stated that he 
used a nasal decongestant twice a month.  On examination, the 
examiner noted nasal mucosal thickening and edema.  The 
diagnosis was seasonal allergic rhinitis. 

By a rating decision in September 2005, the RO granted 
service connection for chronic obstructive pulmonary disease. 

Analysis

While the service medical records document several instances 
of upper respiratory distress, the symptoms were attributed 
to diagnoses other than allergic rhinitis or allergies.  On 
the basis of the service medical records, allergic rhinitis 
or allergies were not affirmatively shown during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Although allergic rhinitis or allergies were not documented 
during service, the veteran is competent to describe symptoms 
associated with allergies, but for the showing of a chronic 
disability in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
As the service medical records lack the documentation of the 
combination of manifestations sufficient to identify allergic 
rhinitis or allergies, and sufficient observation to 
establish chronicity during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records first document allergic rhinitis in 
2004, more than 18 years after discharge from the veteran's 
last period of service.  The absence of documented complaints 
of anxiety from 1986 to 2004, weighs against the claim on the 
basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  The 
Board finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection for 
allergic rhinitis or allergies based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

As for service connection based on the initial documentation 
of allergic rhinitis in 2004 under 38 C.F.R. § 3.303(d), 
there is no competent medical evidence that associates or 
links the current diagnosis to an established event or injury 
or disease of service origin. 

To the extent that the veteran himself relates his current 
allergic rhinitis or allergies to service, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, allergic rhinitis and allergies 
are not conditions under case law, where lay observation has 
been found to be competent, and therefore the determination 
as to the presence of the disability is medical in nature, 
that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Where as here the determination involves questions of a 
medical diagnosis or medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

To the extent that the veteran relates the allergic rhinitis 
and allergies to service, although the veteran is competent 
to describe symptoms of an allergy, once the veteran goes 
beyond the description of the symptoms or features of an 
allergy to expressing an opinion that involves a question of 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  As a lay person, the veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For these reasons, the Board 
rejects the veteran's statements as competent evidence to 
establish an association or link between allergic rhinitis 
and allergies and an established event or injury or disease 
of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis or 
medical causation, which in this case, are not capable of lay 
observation, and as there is no favorable competent medical 
evidence that the allergic rhinitis and allergies were 
present in service or 
are related to an event, injury, or disease of service 
origin, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Anxiety and Depression 

In May 2003, the veteran filed a claim of service connection 
for anxiety and depression, which he associated with his 
experiences in Vietnam.  In February 2005, the veteran 
amended his claim of service connection for anxiety and 
depression to service connection for post-traumatic stress 
disorder, stating that the diagnosis of post-traumatic stress 
disorder was more accurate.  In rating decision in July 2007, 
the RO granted service connection for post-traumatic stress 
disorder and assigned an initial rating of 30 percent, 
effective February 1, 2005.  

In February 2005, the veteran associated anxiety and 
depression with post-traumatic stress disorder. The veteran 
also submitted a written statement to that effect.  

On VA psychiatric examination in June 2007, the examiner 
noted that the veteran experienced great anxiety and tension 
as a result of his experiences in Vietnam.  The examiner also 
found that the veteran exhibited symptoms of depression that 
were directly related to post-traumatic stress disorder.  The 
examiner expressed the opinion that the veteran's major 
depressive disorder was likely secondary or an exacerbation 
of post-traumatic stress disorder.  In view of the foregoing, 
the Board considers all of the reported psychiatric symptoms 
to include anxiety and depression as part of the veteran's 
service-connected post-traumatic stress disorder. 

In light of the foregoing, the veteran has been granted 
service connection for post-traumatic stress disorder, which 
includes manifestations of anxiety and depression.  As there 
remains no justiciable case or controversy as contemplated by 
38 U.S.C.A. § 7104, the Board lacks appellate jurisdiction of 
the claim. 

ORDER

Service connection for allergic rhinitis and allergies is 
denied.

The appeal of the claim of service connection for anxiety and 
depression is dismissed.

REMAND

On the claim of service connection for a skin condition, the 
service medical records document that the veteran was treated 
for: a skin condition involving his hands that was variously 
described as versicolor or dyshidrotic or nummular eczema 
(December 1971 to May 1972); versicolor of the hands (March 
1973); eczema of the hands (May 1975); versicolor of the arms 
and torso (July 1979); versicolor of the face and back 
(January 1982); and versicolor or eczema of the face (April 
1985). 

After service, VA records disclose that the veteran was seen 
for hyperpigmented lesions of the face in March 1991 in 
November 1991 he was seen for the same condition by a private 
physician.  VA records show that in March 1995 the veteran 
was seen for versicolor.  In September 2004 and in August 
2006, he was seen for versicolor of the torso by a private 
physician. 

As the record does not contain sufficient medical evidence to 
decide the claim of service connection for a skin condition 
other than the service-connected dermatitis of the feet 
further evidentiary development is necessary.

In the rating decision of September 2004, the RO denied the 
claim of service connection for asthma.  In September 2004, 
the veteran timely filed a notice of disagreement to the 
rating decision, denying the claim, initiating an appeal.  As 
a statement of the case has not been issued, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA skin 
examination to determine whether the 
veteran has a current skin condition, 
namely, eczema of the hands or tinea 
versicolor of the hands, upper 
extremities, or torso.  And if so, 
whether it is at least as likely as not 
that the current skin condition other 
than the already service-connected skin 
condition involving the feet is related 
to the findings of eczema and tinea 
versicolor during service. The claims 
folder must be available for review by 
the examiner 

2. After the above development has been 
completed, adjudicate the claim of 
service connection for a skin condition 
other than the already 
service-connected skin condition 
involving the feet.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board 

3. Furnish the veteran a statement of 
the case on the claim of service 
connection for asthma.  If the veteran 
wants appellate review of the claim by 
the Board, he must timely file a 
substantive appeal after the issuance 
of the statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


